UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 28, 2010 FIRST SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33156 (Commission File Number) 20-4623678 (I.R.S. Employer Identification No.) 350 West Washington Street Suite600 Tempe, Arizona 85281 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (602)414-9300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02 Results of Operations and Financial Condition Item 9.01 Financial Statements and Exhibits Signature EX-99.1: Press Release Item2.02. Results of Operations and Financial Condition On April 28, 2010, First Solar is issuing a press release and holding a conference call regarding its financial results for the first quarter ended March 27, 2010. A copy of the press release is furnished as Exhibit99.1 to this Form 8-K. The information in this Form 8-K and in Exhibit99.1 attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liability of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Press Release of First Solar dated April 28, 2010. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST SOLAR, INC. Date: April 28, 2010 By: /s/ Mary Beth Gustafsson Name: Mary Beth Gustafsson Title: Vice President, General Counsel
